Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, reading on claims 1-16, in the reply filed on 4/14/2021 is acknowledged.  The traversal is on the ground(s) that there is not serious search burden on the Examiner.  This is not found persuasive because groups I and II are related as process and apparatus and the method can be practiced by another and materially different apparatus.
Applicant's election with traverse of species A2, at least one solvent is restricted by a first and second restrictor element in the reply filed on 4/14/2021 is acknowledged.  The traversal is on the ground(s) that the species are a claimed genus and connected in design, operation, or effect.  This is not found persuasive because the species are mutually exclusive; there is either a situation limited to only one restrictor or a situation where there are two restrictors.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/14/2021.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 recite the limitation "a pressure sensor" in two separate instances.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if these are the same or different pressure sensors.  The Examiner recommends “a first pressure sensor” and “a second pressure sensor” for the situation they are intended to be two separate sensors. 
The term "large flow rate ranges” and “large pressure ranges" in claim 8 are relative terms which render the claim indefinite.  The terms are not defined by the claim, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 9683975 by Sims (Sims).
In regard to claim 1, Sims teaches a variable fluidic restrictor of a liquid chromatography system (abstract; Figures 3-5, flow metering device 230; C1/L16-20; C5/L5-11; C9/L17 to C11/L57).  Sims teaches a stator body including a plurality of fluidic channels located within the stator body (abstract; Figures 3-5, stator 232; C1/L16-20; C5/L5-11; C9/L17 to C11/L57).  Sims 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed variable fluidic restrictor of a fluidic chromatography system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “wherein a flow of a fluid through the variable fluidic restrictor is selectively restricted based on 
In regard to claims 3-4, Sims teaches a position of an external element changes to establish the connection between the outlets of the plurality of fluidic channels and the outlet (abstract; Figures 3-5, rotor 234; C1/L16-20; C5/L5-11; C9/L17 to C11/L57); the position of the external element is capable of dictating whether the fluid through one restrictor element or more than one restrictor element prior to reaching the outlet of the variable restrictor. 
In regard to claim 5, Sims teaches the external element is a rotary valve (abstract; Figures 3-5, rotor 234; C1/L16-20; C5/L5-11; C9/L17 to C11/L57). 
Regarding limitations recited in the claim 8 which are directed to a manner of operating disclosed variable fluidic restrictor of a fluidic chromatography system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “the flows of the fluid is selectively restricted to limit changes in pressure and flow rate across large flow rate ranges and large pressure ranges of the fluid flowing through a liquid chromatography system”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9683975 by Sims (Sims), as noted above, in view of U.S. Patent No. 9304115 by Bunner et al. (Bunner).
In regard to claim 2, Sims teaches the limitations as noted above.  Further, Sims teaches the plurality of fluidic channels is interconnected (abstract; Figures 3-5; C1/L16-20; C5/L5-11; C9/L17 to C11/L57).  Sims does not explicitly teach the fluidic channels are microfluidic channels defined in a diffusion bonded layer of a diffusion bonded block that is different from the diffusion bonded layer defined by other microfluidic channels. 
Sims teaches it is known in the prior art to use micro-splitter valves, such as from Kinesis-USA (C5/L52-63).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate microfluidic channels as that is a known channel size utilized in the art.  

Bunner teaches a variable fluidic restrictor of a liquid chromatography system (abstract).  Bunner teaches a body including a plurality of fluidic channels located within the body (abstract; C4/L7-19).  Bunner teaches each fluidic channel of the plurality of fluidic channels includes a restrictor element (abstract; Figure 6, flow restrictor 605; C1/L13-35).  Additionally, Bunner teaches each fluidic channel of the plurality of fluidic channels is a microfluidic channel defined in a diffusion bonded layer of the diffusion bonded block (abstract).  Bunner teaches diffusion bonding forms a device in which one or more sensors can be incorporated (C3/L5-19).  Bunner teaches diffusion bonding creates a leak tight seal which can withstand high pressure and can incorporate pressure sensors (C3/L5-19).  Bunner teaches diffusion bonding results in small internal volume, flow through design ensuring good sweeping, high chemical inertness and corrosion resistance compatible with many different fluids used as mobile phases (C3/L5-19).  Bunner teaches diffusion bonding in fluid chromatography is attractive for many reasons including fluid tightness, design freedom, ability to attach several sensing elements, and the ability to optimize the design of fluid pathway (C9/L11-29). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate microfluidic channels within diffusion bonded layers of a diffusion bonded block, as taught by Bunner, in the system of Sims in order to create a system which can incorporate sensors, form a fluid tight seal, withstand multiple mobile phases, and allow for design freedom and optimization of the fluid pathways. 
claim 6, Sims teaches the limitations as noted above.  Sims teaches an inlet (abstract; Figures 1 and 3-5; C1/L16-20; C5/L5-11; C9/L17 to C11/L57); capable of receiving a mobile phase of a solvent of a liquid chromatography system.  Sims teaches monitoring pressure throughout the system (C4/L8-16; C5/L29-51).  Sims teaches controlling fluid pressure, flow rate, temperature (C6/L36-46).  
Sims does not explicitly teach a pressure sensor positioned between the inlet and a first restrictor element of the plurality of fluidic channels and a pressure sensor positioned between a fluid channel of the external element and an outlet of the variable fluidic restrictor.
Bunner teaches pressure sensors (abstract; C2/L6-16; C2/L65 to C3/L35; C3/L53 to C4/L6).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate pressure sensors, as taught by Bunner, in the system of Sims in order to effectively measure and control the fluid pressure and flow rate. 
In regard to claim 7, Sims teaches the limitations as noted above.  Bunner teaches the restrictor element is a serpentine shaped section of fluidic channel (Figure 6, flow restrictor 605; C12/L13-35). 
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9683975 by Sims (Sims) in view of U.S. Patent No. 9304115 by Bunner et al. (Bunner). 
In regard to claim 9, Sims teaches a variable fluidic restrictor of a liquid chromatography system (abstract; Figures 3-5, flow metering device 230; C1/L16-20; C5/L5-11; C9/L17 to C11/L57).  Sims teaches a stator body including a plurality of fluidic channels located within the stator body (abstract; Figures 3-5, stator 232; C1/L16-20; C5/L5-11; C9/L17 to C11/L57).  Sims 
Sims teaches an external element in cooperation with the stator body having a fluidic channel fluidically coupled to an outlet of the variable fluidic restrictor and at least one of a first outlet and a second outlet (abstract; Figures 3-5, rotor 234; C1/L16-20; C5/L5-11; C9/L17 to C11/L57). 
Sims teaches monitoring pressure throughout the system (C4/L8-16; C5/L29-51).  Sims teaches controlling fluid pressure, flow rate, temperature (C6/L36-46).  Sims teaches a fluid tight device (C7/L25-47).  Sims does not teach the stator body is a diffusion bonded block. 
Bunner teaches a variable fluidic restrictor of a liquid chromatography system (abstract).  Bunner teaches a body including a plurality of fluidic channels located within the body (abstract; C4/L7-19).  Bunner teaches each fluidic channel of the plurality of fluidic channels includes a restrictor element (abstract; Figure 6, flow restrictor 605; C1/L13-35).  Additionally, Bunner teaches each fluidic channel of the plurality of fluidic channels is a microfluidic channel defined in a diffusion bonded layer of the diffusion bonded block (abstract).  Bunner teaches diffusion bonding forms a device in which one or more sensors can be incorporated (C3/L5-19).  Bunner teaches diffusion bonding creates a leak tight seal which can withstand high pressure and can incorporate pressure sensors (C3/L5-19).  Bunner teaches diffusion bonding results in 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate microfluidic channels within diffusion bonded layers of a diffusion bonded block, as taught by Bunner, in the system of Sims in order to create a system which can incorporate sensors, form a fluid tight seal, withstand multiple mobile phases, and allow for design freedom and optimization of the fluid pathways. 
In regard to claim 10, Sims teaches the fluidic channel of the external element is fluidically coupled to the first outlet (abstract; Figures 3-5, rotor 234; C1/L16-20; C5/L5-11; C9/L17 to C11/L57); capable of accommodating a fluid flowing through the variable fluidic restrictor restricted by the first restrictor element only before reaching the outlet. 
In regard to claim 11, Sims teaches a third fluidic channel connected to the second fluidic channel (abstract; Figures 3-5; C1/L16-20; C5/L5-11; C9/L17 to C11/L57, the restrictor element is the passage itself with the differing widths of the various passages providing more or less flow resistance to the fluid).  Sims teaches the third fluidic channel located within the stator body and having a third restrictor element and a third outlet (abstract; Figures 3-5; C1/L16-20; C5/L5-11; C9/L17 to C11/L57, the restrictor element is the passage itself with the differing widths of the various passages providing more or less flow resistance to the fluid). 
claim 12, Sims teaches the fluidic channel of the external element remains fluidically coupled to the outlet of the variable fluidic restrictor when the external element moves (abstract; Figures 3-5, rotor 234; C1/L16-20; C5/L5-11; C9/L17 to C11/L57). 
In regard to claim 13, Bunner teaches the fluidic channel is comprised of an arced channel portion and a second arced channel portion forming a single fluidic pathway, extending continuously from a first end of the fluidic channel to a second end of the fluidic channel (abstract; Figure 6, flow restrictor 605; C1/L13-35).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate arched channel portions, as taught by Bunner, in the multiple fluid paths of Sims in order to effectively control fluid flow throughout the system. 
In regard to claim 14, Bunner teaches a variable fluidic restrictor of a liquid chromatography system (abstract).  Bunner teaches a body including a plurality of fluidic channels located within the body (abstract; C4/L7-19).  Bunner teaches each fluidic channel of the plurality of fluidic channels includes a restrictor element (abstract; Figure 6, flow restrictor 605; C1/L13-35).  Additionally, Bunner teaches each fluidic channel of the plurality of fluidic channels is a microfluidic channel defined in a diffusion bonded layer of the diffusion bonded block (abstract).  Bunner teaches diffusion bonding forms a device in which one or more sensors can be incorporated (C3/L5-19).  Bunner teaches diffusion bonding creates a leak tight seal which can withstand high pressure and can incorporate pressure sensors (C3/L5-19).  Bunner teaches diffusion bonding results in small internal volume, flow through design ensuring good sweeping, high chemical inertness and corrosion resistance compatible with many different fluids used as mobile phases (C3/L5-19).  Bunner teaches diffusion bonding in fluid 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate microfluidic channels within diffusion bonded layers of a diffusion bonded block, as taught by Bunner, in the system of Sims in order to create a system which can incorporate sensors, form a fluid tight seal, withstand multiple mobile phases, and allow for design freedom and optimization of the fluid pathways.  It would further be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate fluidic channels in different layers in order to accommodate desired flow patterns. 
In regard to claim 15, Sims teaches an inlet (abstract; Figures 1 and 3-5; C1/L16-20; C5/L5-11; C9/L17 to C11/L57); capable of receiving a mobile phase of a solvent of a liquid chromatography system.  Sims teaches monitoring pressure throughout the system (C4/L8-16; C5/L29-51).  Sims teaches controlling fluid pressure, flow rate, temperature (C6/L36-46).  
Sims does not explicitly teach a pressure sensor positioned between the inlet and a first restrictor element of the plurality of fluidic channels and a pressure sensor positioned between a fluid channel of the external element and an outlet of the variable fluidic restrictor.
Bunner teaches pressure sensors (abstract; C2/L6-16; C2/L65 to C3/L35; C3/L53 to C4/L6).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate pressure sensors, as taught by Bunner, in the system of Sims in order to effectively measure and control the fluid pressure and flow rate. 
claim 16, Sims teaches the external element is a rotary valve (abstract; Figures 3-5, rotor 234; C1/L16-20; C5/L5-11; C9/L17 to C11/L57); capable of rotating to switch between a first position where the outlet of the variable restrictor is fluidically coupled to the first outlet of the first fluidic channel and a second position where the outlet of the variable restrictor is fluidically coupled to the second outlet of the second fluidic channel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/KARA M PEO/Primary Examiner, Art Unit 1777